REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment of 6/14/2021.

Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are JP 8313779 of Katsumi et al and JP 2006126272 of Furuyama et al.

Regarding Claim 1, Katsumi teaches an optical cap component comprising: a shell with an opening; a lens inserted into and fixed in the opening of the shell; and a fixing member that fixes the lens and the shell together; wherein the opening has an inside diameter larger than a diameter of the lens, and the fixing member is made of glass, and the lens is not in direct contact with any portion of the shell. Furuyama teaches an optical cap; wherein the fixing member is made of glass containing an inorganic filler.

But none of them teaches wherein the inorganic filler has an average particle diameter 0.4 to 0.7 times a difference between the inside diameter of the opening and the diameter of the lens.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical cap component further comprising:
wherein the inorganic filler has an average particle diameter 0.4 to 0.7 times a difference between the inside diameter of the opening and the diameter of the lens,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2 and 4-7 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872